Citation Nr: 0711135	
Decision Date: 04/16/07    Archive Date: 05/01/07	

DOCKET NO.  04-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a combined evaluation in excess of 
50 percent for lumbar spine degenerative disc disease with 
radiculopathy of both lower extremities. 

2.  Entitlement to a total disability rating on account of 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran disagreed with the RO's 
action in confirming and continuing an existing 40 percent 
evaluation for low back disability and, during the pendency 
of the appeal, he was granted two additional 10 percent 
evaluation for neurological radiculopathy of both legs, 
resulting from his service-connected lumbar spine 
degenerative disc disease.  The appeal continues on this 
issue, and on his request for TDIU.  The case is not ready 
for appellate review but must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


REMAND

VA outpatient treatment records conducted in the months prior 
to the June 2005 VA examinations clearly reveal that the 
veteran was scheduled for lumbar spine surgery at the Miami 
FL VA Medical Center (VAMC).  In April 2005, the records 
document that medical personnel discussed with the veteran 
his upcoming spine surgery which had been scheduled to be 
conducted in July 2005.  It was recorded that he was to 
donate blood in late May or early June in anticipation of 
such surgery.  

The Board would be remiss in issuing any final decision with 
respect to the veteran's claim for increase regarding his 
service-connected low back and associated neurological 
disabilities without first collecting and reviewing all 
treatment records associated with the veteran's scheduled 
July 2005 lumbar spine surgery, and all postoperative records 
regarding his recovery therefrom.  

Additionally, as pointed out by the RO in its statements of 
the case to the veteran in this appeal, his combined 
60 percent evaluation does not meet the schedular criteria 
for an award of TDIU in accordance with the governing 
regulation at 38 C.F.R. § 4.16 (2005).  However, any final 
decision on this question must also be deferred pending the 
development requested in this remand.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Initially, the RO should collect all 
records of the veteran's treatment with 
VA which are not already on file; it 
appears that the most recent records on 
file are from June 2005.  It also appears 
from the record that the veteran receives 
all treatment (and was scheduled for 
lumbar spine surgery) at the VAMC in 
Miami, Florida.  All records of the 
veteran's treatment at the Miami VAMC 
from June 2005 forward should be 
collected, and this must include all 
records associated with any lumbar spine 
surgery which was scheduled to be 
performed at that facility in July 2005.  
The RO should review this evidence to 
determine whether it presents a 
sufficient objective clinical basis for 
evaluating the veteran's postoperative 
lumbar spine disability.  If not, the 
veteran should be referred for an 
additional orthopedic examination, to 
include VA X-ray studies of the lumbar 
spine.  This must include a review of the 
veteran's claims folder by the examining 
orthopedist.  The examination must 
address all of the criteria used for 
evaluating the lumbar spine including 
full ranges of motion and any associated 
neurological impairment.  The outpatient 
treatment records should also be reviewed 
for evidence of incapacitating episodes, 
which are defined in the Rating Schedule 
as a period of acute signs and symptoms 
due to intervertebral disc syndrome "that 
requires bed rest prescribed by a 
physician and treatment by a physician."  
If a separate VA neurological examination 
is indicated, then one should be ordered, 
but this is left to the discretion of the 
RO in evaluating the veteran's 
postoperative medical record.  If the 
veteran reports that he has received 
treatment for his lumbar spine at any 
place other than the Miami VAMC, the RO 
should offer to assist him in collecting 
any evidence which he reasonably 
identifies by proper completion of 
medical release forms, if necessary.  All 
evidence obtained should be added to the 
claims folder.

2.  After completing the above 
development, the RO should again address 
the claims pending on appeal.  If the 
veteran and representative are not 
satisfied with any decision made by the 
RO, they must be provided with a 
Supplemental Statement of the Case which 
includes a discussion of the veteran's 
surgery and his postoperative recovery 
and the issues discussed in this remand.  
They must then be provided an opportunity 
to respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

